EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Application has two independent claims 1 and 9.
Claim 1 has limitations, inter-alia, of a first directional valve fluidly coupled with and disposed downstream of the accumulator and upstream of the engine starter, the first directional valve configured to control a flow of the pressurized hydraulic fluid from the accumulator to the engine starter; and a second directional valve fluidly coupled with and disposed downstream of the accumulator and upstream of the engine starter and the first directional valve, the second directional valve configured to direct at least a portion of the pressurized hydraulic fluid from the accumulator to the first directional valve to actuate the first directional valve to an open position. 
Claim 9 has limitations, inter-alia, of a pilot operated check valve fluidly coupled with and disposed downstream of the accumulator and upstream of the engine starter, the pilot operated check valve configured to control a flow of the pressurized hydraulic fluid from the accumulator to the engine starter; a directional valve fluidly coupled with and disposed downstream of the accumulator and upstream of the engine starter and the pilot operated check valve, wherein the directional valve is configured to direct a first portion of the pressurized hydraulic fluid from the accumulator to the pilot operated check valve to actuate the pilot operated check valve to an open position, and wherein the directional valve is further configured to direct a second portion of the pressurized hydraulic fluid from the accumulator to the engine starter; and a flow control valve disposed downstream of the pilot 
For at least these limitations claim 1 and 9 are allowable as the prior art did not show or suggest such limitations.  All remaining claims depend from 1 or 9 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
                                                                                                                                                                                                   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747